MEMORANDUM ***
Maria Dolores Monzon-Aguilar, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing her appeal from an Immigration Judge’s (“IJ”) order denying her application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo the BIA’s dismissal of an appeal as untimely, see Da Cruz v. INS, 4 F.3d 721, 722 (9th Cir.1993), and we deny the petition.
The BIA properly dismissed MonzonAguilar’s appeal because she filed her notice of appeal to the BIA more than 30 days after the IJ’s decision. See id. Monzon-Aguilar’s contention that her failure to file a timely appeal is attributable to ineffective assistance of counsel is not supported by evidence in the certified administrative record. See 8 U.S.C. § 1252(b)(4)(A); Altawil v. INS, 179 F.3d 791, 792 (9th Cir.1999) (order). We cannot consider the BIA’s subsequent denial of Monzon-Aguilar’s motion for reconsideration because it is not properly before this court. See Stone v. INS, 514 U.S. 386, 395, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995).
Monzon-Aguilar’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.